 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States America,                                    20-MJ-4786M-LAB
 9
                           Plaintiff,
10                                                      ORDER AND FINDINGS OF FACT
            vs.                                    IN SUPPORT OF EXTENSION OF TIME
11
     Nilson Nabil Larach-Barahona,                            TO INDICT
12
                          Defendant.
13
14     The Court having reviewed the Government’s First Motion to Extend Time to Indict,
15     1. Pursuant to D. Ariz. General Orders 20-12, 20-20, 20-26, and 20-27 all grand jury
16        proceedings have been suspended in the District of Arizona since March 16, 2020.
17     2. The last day and time that a grand jury was in session in the District of Arizona was
18        March 11, 2020 at 3:19 p.m.
19     3. General Order 20-27 (issued June 17, 2020) has extended the suspension of grand
20        jury proceedings until further order of the Court.
21     4. Due to the effect of the public health recommendations on the ability of grand jurors
22        and counsel to be present in the courtroom in light of the recent outbreak of
23        Coronavirus Disease 2019 (COVID-19) and the well-documented concerns
24        surrounding this virus, the time period for presentment to the grand jury in this case
25        will need to be extended further. Fed. R. Crim. P. 6(a)(1) requires a grand jury to
26        have between 16 and 23 members. On June 12, 2020, the CDC issued guidance for
27        protocols that should be implemented to mitigate the spread of COVID-19 in public
28        gatherings. General Order 20-27 recognizes the need for such protocols to be in
 1   place before grand jury proceedings can safely resume in the District of Arizona.
 2   Pursuant to General Orders 20-12, 20-20, 20-26, and 20-27, the grand jury will not
 3   be in session again in the District of Arizona until further order of the Court.
 4   Therefore, the time for presentment of this case to the grand jury will be extended
 5   for an additional 60 days. This 60-day period shall be excluded under the Speedy
 6   Trial Act. The Court specifically finds that the ends of justice served by ordering
 7   the extension outweighs the best interests of the public and any defendant’s right to
 8   a speedy trial, pursuant to 18 U.S.C. § 3161(h)(7)(A). In addition, pursuant to 18
 9   U.S.C. § 3161(h)(7)(B)(i) and (iii), the Court finds that a miscarriage of justice
10   would result if time were not excluded under these unique circumstances, during
11   which it is unreasonable to expect return and filing of the indictment within the time
12   period specified in § 3161(b).
13          Dated this 28th day of August, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -2-
